t c memo united_states tax_court robert r villwock petitioner v commissioner of internal revenue respondent docket no 10245-o1l filed date robert r villwock pro_se wendy s harris and karen lynne baker for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 filed pursuant to rule respondent contends that there is no dispute as to ' unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references continued - - any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liability for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 continued are to the tax_court rules_of_practice and procedure as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background a petitioner’s form 1040a for on or about date petitioner submitted to respondent a form 1040a u s individual_income_tax_return for the taxable_year on the form 1040a petitioner listed his occupation as computer programmer petitioner entered zeros on applicable lines of the income portion of the form 1040a specifically including line for wages line 1lb for taxable pensions and line for adjusted_gross_income petitioner also entered zero on line for total_tax petitioner then claimed a refund of dollar_figure egual to the amount of federal_income_tax that had been withheld from his wages petitioner attached to the form 1040a a form_w-2 wage and tax statement disclosing that he was paid wages of dollar_figure by harrah’s-las vegas and had withholding of federal_income_tax of dollar_figure during the taxable_year and a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans ira’s insurance contracts etc disclosing that he received a distribution of dollar_figure from the q4e- thrift_plan for employees of the federal reserve system and had withholding of dollar_figure during the taxable_year petitioner also attached to the form 1040a a four-page typewritten statement that stated in part as follows i robert r villwock am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above i am filing even though the privacy_act notice as contained in booklet informs me that i am not required to file it does so in at least two places a the privacy_act notice states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 it should also be noted that i had zero income according to the supreme court’s definition of income i am also putting the irs on notice that my tax_return and claim_for_refund does not constitute a frivolous_return pursuant to code sec_6702 in addition please do not notify me that the irs is changing my return since there is no statute that allows the irs to do this you might prepare a return pursuant to code sec_6020 where no return is filed but in this case a return has been filed and no statute authorizes irs personnel to change that return note the word income is not defined in the internal_revenue_code however as stated above it can only be a derivative of corporate activity b respondent’s deficiency_notice and petitioner’s response on date respondent issued a notice_of_deficiency to petitioner for the taxable_year in the notice respondent determined a deficiency in federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 a and b for negligence or disregard of rules or regulations of s477 the deficiency in income_tax was based on respondent’s determination that petitioner failed to report wages a taxable_distribution from a retirement_plan and gambling winnings by letter dated date petitioner wrote to the director of respondent’s service_center in ogden utah acknowledging receipt of the notice_of_deficiency dated date but challenging the director’s authority to send me the notice in the first place -- - petitioner knew that he had the right to contest respondent’s deficiency determination by filing a petition for redetermination with this court however petitioner chose not to do so accordingly on date respondent assessed the determined deficiency and accuracy-related_penalty as well as statutory interest on that same day respondent sent petitioner a notice titled we changed your account informing him that he had a liability for and requesting that he pay it by letter dated date petitioner acknowledged receipt of this notice but failed to pay the amount owing on date respondent sent petitioner a second notice of balance due for petitioner failed to pay the amount owing c respondent’s final notice and petitioner’s response on date respondent mailed to petitioner a final notice---notice of intent to levy and notice of your right to a hearing in respect of his outstanding tax_liability for on date petitioner filed with respondent a form request for a collection_due_process_hearing petitioner requested verification from the secretary that all applicable in this regard petitioner’s letter dated date stated in pertinent part as follows the notice also tells me that if i want to ‘contest this deficiency in court before making any payment’ that i must ‘file a petition with the united_states tax court’ laws and administrative procedures were followed with regard to the assessment and collection of the tax_liability in question d the appeals_office hearing on date petitioner attended an administrative hearing in las vegas nevada conducted by appeals officer lavada harmon the appeals officer following the hearing the appeals officer prepared an appeals_office memorandum which recited that petitioner did not raise any valid issue during the hearing and that the appeals officer informed petitioner of the court’s opinion in 115_tc_576 the appeals_office memorandum also stated that the appeals officer concluded that all administrative and procedural requirements were followed with regard to the assessment and collection of the tax_liability in question the record in this case includes a literal plain english transcript of petitioner’s account for the taxable_year dated date as well as a form_4340 certificate of assessments payments and other specified matters dated date both documents were attached to respondent’s motion for summary_judgment which was served on petitioner br respondent’s notice_of_determination on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with regard to his tax - - liability for in the notice the appeals_office concluded that respondent’s determination to proceed with collection by way of levy should be sustained f petitioner’s petition and motion to dismiss on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination ’ the petition includes the following allegations the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 the appeals officer failed to provide petitioner with a copy of the tax_return from which the assessments were made or a copy of form 23c and the appeals officer failed to demonstrate that petitioner received a valid notice_of_deficiency or notice_and_demand for payment concurrently with the filing of his petition petitioner filed a motion to dismiss for lack of jurisdiction in which he asked the court to declare as invalid the determination at issue since the appeals officer issued the determination without providing at the hearing numerous documents and supporting evidence petitioner attached to his motion a memorandum at the time that the petition was filed petitioner resided in las vegas nevada --- - of law in which he repeated many of the allegations in the petition petitioner’s motion to dismiss was called for hearing at the court’s motions session in washington d c counsel for respondent appeared and was heard there was no appearance by or on behalf of petitioner by order dated date the court denied petitioner’s motion g respondent’s motion for summary_judgment as stated respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 respondent contends that petitioner is barred under sec_6330 c b from challenging the existence or amount of his underlying tax_liability in this proceeding because petitioner received a notice_of_deficiency for the tax in question respondent also contends that the appeals officer’s review of transcripts from respondent’s computer systems including the literal transcript dated date and the form_4340 dated date satisfied the verification requirement of sec_6330 finally respondent contends that petitioner’s behavior warrants the imposition of a penalty under sec_6673 by notice of filing dated date the court notified petitioner of the filing of respondent’s motion for summary_judgment and directed petitioner to file an objection if any to respondent’s motion on or before date the court did -- - not receive an objection or any other response from petitioner pursuant to a further order respondent’s motion was called for hearing at the court's motions session in washington d c counsel for respondent appeared and was heard there was no appearance by or on behalf of petitioner nor did petitioner file with the court a written_statement pursuant to rule c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioner challenges the assessment made against him on the ground that the notice_of_deficiency dated date is invalid however the record shows that petitioner received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b generally bars petitioner from challenging the existence or amount of his underlying tax_liability in this collection review proceeding even if petitioner were permitted to challenge the validity of the notice_of_deficiency petitioner’s argument that the notice is invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 goza v commissioner supra further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer subject_to the federal_income_tax see secs l a a and that compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed transcripts of account with regard to petitioner’s taxable_year - - federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the transcripts of account on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proceed admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra ’ to the extent that petitioner may still be arguing that the appeals officer failed to provide him with a copy of the verification we note that sec_6330 does not require that the appeals officer provide the taxpayer with a copy of the verification at the administrative hearing 118_tc_162 in any event the record shows that petitioner received both a literal transcript anda form_4340 for the taxable_year petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in the transcript see davis v commissioner t c pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a notice_and_demand for payment of his tax_liability for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the transcript of account which the appeals officer relied upon in issuing the notice_of_determination shows that respondent sent petitioner a notice that he owed taxes for on the same date that respondent made assessments against petitioner for the tax and accuracy-related_penalty determined in the notice_of_deficiency such a notice constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 9th cir petitioner acknowledged receipt of this notice in his letter to respondent dated date petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such a penalty in lien and levy cases pierson v commissioner t c pincite and has in fact imposed a penalty in several such cases roberts v commissioner supra imposing a penalty of dollar_figure smeton v commissioner t c - memo imposing a penalty of dollar_figure newman v commissioner tcmemo_2002_135 imposing a penalty of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty of dollar_figure davis v commissioner tcmemo_2001_87 imposing a penalty of dollar_figure we are convinced that petitioner instituted the present proceeding primarily for delay we note that during the administrative process the appeals officer informed petitioner of the court’s opinion in pierson v commissioner supra petitioner nevertheless continued to press his meritless arguments under the circumstances it is clear that petitioner regards this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless in short having to deal with this matter wasted the court’s time as well as respondent’s and taxpayers with genuine controversies may have been delayed under the circumstances we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioner pursuant to sec_6673 of dollar_figure in order to give effect to the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered
